Title: From Thomas Jefferson to the Senate and the House of Representatives, 13 January 1804
From: Jefferson, Thomas
To: Senate and House of Representatives


                  
                     To the Senate and House of Representatives of the US 
                  
                  The Director of the Mint having made to me his report of the transactions of the Mint for the year 1803. I now lay the same before you for your information.
                  
                     Th: Jefferson 
                     Jan. 13. 1804.
                  
               